Appeal from a decision and award of the Workmen’s Compensation Board. Claimant is a laborer. On February 6, 1950, while unloading a coal car in the course of his employment he fell, striking his back. He had been suffering, among other things, arthritis of the low lumbar segments in the back, limitation of motion and tenderness. There is medical opinion that the fall aggravated the pre-existing arthritic condition of the back. It is argued by appellant that this evidence is not substantial; but it is an unequivocally stated medical view co-ordinated with the X-ray demonstration of the existence of the arthritis. The finding of the board that claimant’s disability was in part based on the accident has sufficient support in the record. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.